

117 HRES 14 IH: Censuring and condemning President Donald J. Trump for attempting to overturn the results of the November 2020 presidential election in the State of Georgia.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 14IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Johnson of Georgia (for himself, Mr. Lieu, Mr. Cicilline, Ms. Escobar, Ms. Dean, Mr. Butterfield, Ms. Jayapal, Ms. Garcia of Texas, Mr. Cohen, Mr. Correa, Mr. Swalwell, Ms. Bass, Ms. Jackson Lee, Mr. Raskin, Ms. Scanlon, Mr. Jones, Ms. Bush, Ms. Adams, Ms. Barragán, Mrs. Beatty, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Ms. Bourdeaux, Mr. Bowman, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carson, Mr. Casten, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Chu, Ms. Clarke of New York, Mr. Connolly, Mr. Cooper, Mr. Courtney, Ms. DeLauro, Mr. Danny K. Davis of Illinois, Mrs. Dingell, Mr. Doggett, Mr. Espaillat, Mr. Auchincloss, Ms. Eshoo, Mr. Evans, Mr. Foster, Mr. García of Illinois, Mr. Gomez, Mrs. Hayes, Mr. Higgins of New York, Mr. Himes, Mr. Huffman, Mr. Khanna, Mr. Kildee, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee of California, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lowenthal, Mr. Lynch, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Newman, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pallone, Mr. Panetta, Ms. Pingree, Mr. Pocan, Ms. Pressley, Miss Rice of New York, Mr. Rush, Ms. Schakowsky, Mr. David Scott of Georgia, Ms. Sewell, Mr. Sherman, Ms. Speier, Mr. Suozzi, Mr. Takano, Mr. Thompson of California, Ms. Tlaib, Mrs. Torres of California, Mr. Torres of New York, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, Mr. Green of Texas, Mr. McEachin, Ms. Matsui, Mr. Yarmuth, and Mr. Cárdenas) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCensuring and condemning President Donald J. Trump for attempting to overturn the results of the November 2020 presidential election in the State of Georgia.Whereas, on January 2, 2021, President Donald J. Trump called Georgia Secretary of State Brad Raffensperger;Whereas during that call President Trump repeatedly asked Secretary Raffensperger to overturn the finalized and verified results of the November 2020 presidential election in the State of Georgia;Whereas President Trump misused the power of his office by threatening an elected official with vague criminal consequences if he failed to pursue the president’s false claims;Whereas President Trump’s actions and statements on this call demonstrate an attempt to willfully deprive the citizens of Georgia of a fair and impartial election process in direct contravention of both Federal law and the laws of the State of Georgia; Whereas President Trump has repeatedly propagated baseless conspiracy theories in statements and on social media, falsely claimed that he won the November 3, 2020, presidential election, and attempted to incite his supporters to undermine our constitutional principles; andWhereas, as a result of President Trump’s words and actions, the lawful results of free and fair elections in the United States have been put in danger: Now, therefore, be itThat the House of Representatives—(1)publicly states its support for the finalized and verified vote totals in the November 2020 presidential election in the State of Georgia, which recognize Joseph R. Biden as the President-elect and Kamala D. Harris as Vice President-elect of the United States;(2)censures and condemns President Donald J. Trump for his call to the Georgia Secretary of State on January 2, 2021, during which he asked Secretary Raffensperger to overturn the results of a freely and fairly administered election in the State of Georgia, thereby compromising the very foundation of our Constitution; and(3)calls on President Trump to retract and disavow this unlawful and unconstitutional behavior and acknowledge President-elect Joseph R. Biden as the victor of the November 2020 presidential election.